[Cite as 2291 Fourth, L.L.C. v. Advantage Credit Union, Inc., 2021-Ohio-4021.]


                                       COURT OF APPEALS
                                    RICHLAND COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT



2291 FOURTH LLC                                            JUDGES:
                                                           Hon. Craig R. Baldwin, P. J.
        Plaintiff-Appellant                                Hon. W. Scott Gwin, J.
                                                           Hon. John W. Wise, J.
-vs-
                                                           Case No. 2021 CA 0022
ADVANTAGE CREDIT UNION, INC.

        Defendant-Appellee                                 OPINION




CHARACTER OF PROCEEDING:                               Civil Appeal from the Court of Common
                                                       Pleas, Case No. 19 CV 0331


JUDGMENT:                                              Reversed and Remanded



DATE OF JUDGMENT ENTRY:                                November 10, 2021



APPEARANCES:

For Plaintiff-Appellant                                For Defendant-Appellee

CHARLES E. TICKNOR, III                                ERIC S. MILLER
PETER J. GEORGITON                                     13 Park Avenue West
RACHEL E. SHONEBARGER                                  Suite 608
DINSMORE & SHOHL, LLP                                  Mansfield, Ohio 44902
191 West Nationwide Blvd. Suite 300
Columbus, Ohio 43215
Richland County, Case No. 2021 CA 0022                                                 2


Wise, J.

      {¶1}   Appellant 2291 Fourth LLC appeals from the March 24, 2021 Judgment

Entry by the Delaware County Court of Common Pleas granting summary judgment in

favor of Appellee. Appellee is Advantage Credit Union, Inc. The relevant facts leading to

this appeal are as follows.

                              FACTS AND PROCEDURAL HISTORY

      {¶2}   Appellant owns commercial property located at 2291 W. Fourth Street in

Mansfield, Ohio. Appellant leases the property to various tenants.

      {¶3}   Appellee owns commercial property next to 2291 W. Fourth Street located

at 700 Stumbo Road N. in Mansfield, Ohio.

      {¶4}   In 1981, the prior owners of 2291 W. Fourth Street granted an express

easement (“the Easement”) to the owners of 700 Stumbo Road N. The Easement was

recorded on October 30, 1981.

      {¶5}   Under the terms of the Easement, Appellee must maintain the easement in

a “safe, sanitary, and proper” manner at the cost and expense of Appellee.

      {¶6}   From 2005 until 2018, Appellee performed no maintenance on the

easement.

      {¶7}   In 2018, Appellant approached Appellee demanding repairs be made.

Appellee proposed a plan for repair, which was rejected by Appellant. Appellant rejected

the proposals by Appellee in October of 2018, March of 2019, and April of 2020.

      {¶8}   Appellant alleges $5,281 in damages stemming from spot repairs of the

easement.
Richland County, Case No. 2021 CA 0022                                                   3


      {¶9}    On May 2, 2019, Appellant filed a complaint alleging breach of contract for

Appellee’s failure to maintain the easement, and seeking to terminate the easement.

      {¶10} On June 6, 2019, Appellee filed a Motion for Summary Judgment.

      {¶11} On November 27, 2019, Appellant filed a Motion for Summary Judgment.

      {¶12} On February 5, 2020, the trial court overruled both Motions for Summary

Judgment.

      {¶13} Appellee sought leave to file a second Motion for Summary Judgment on

October 15, 2020, which was granted by the trial court.

      {¶14} On November 5, 2020, Appellee filed a second Motion for Summary

Judgment. In Appellee’s second Motion for Summary Judgment, Appellee argues

Appellant has no basis to terminate easement. Appellee urges the trial court to ignore

the language of the contract requiring Appellee to maintain the easement in a “safe,

sanitary, and proper” manner. Instead, the trial court should determine whether repairs

are necessary to prevent Appellee’s use of the easement from becoming an annoyance

and a nuisance to Appellant.

      {¶15} On December 1, 2020, Appellant also filed a partial Motion for Summary

Judgment. Appellant argued Appellee breached the easement contract.

      {¶16} On March 24, 2021, the trial court granted Appellee’s Motion for Summary

Judgment and denied Appellant’s partial Motion for Summary Judgment. In the trial

court’s journal entry, the trial court applied the common law standard of whether the

easement became an annoyance or nuisance to Appellant finding the easement

language of “safe, sanitary, and proper” is “insufficiently specific and meaningful for the

Court to effectively enforce it[.]”
Richland County, Case No. 2021 CA 0022                                                    4


                                    ASSIGNMENT OF ERROR

      {¶17} Appellant timely filed a notice of appeal and herein raises the following two

assignments of error:

      {¶18} “I. THE TRIAL COURT ERRED IN HOLDING THAT ADVANTAGE DID

NOT BREACH THE EASEMENT, EVEN THOUGH IT IS UNDISPUTED THAT

ADVANTAGE DID NOT PERFORM ANY MAINTENANCE TO THE EASEMENT FOR

OVER 13 YEARS.

      {¶19} “II. THE TRIAL COURT ERRED IN HOLDING THAT 2291 FOURTH’S

CLAIM FOR DECLARATORY JUDGMENT SEEKING TERMINATION OF THE

EASEMENT FAILED AS A MATTER OF LAW.”

                                      Standard of Review

      {¶20} With regard to summary judgment, this Court applies a de novo standard of

review and reviews the evidence in the same manner as the trial court. Smiddy v. The

Wedding Party, Inc., 30 Ohio St.3d 35, 36, 506 N.E.2d 212 (1987). We will not give any

deference to the trial court’s decision. Brown v. Scioto Cty. Bd. of Commrs., 87 Ohio

App.3d 704, 711, 622 N.E.2d 1153 (4th Dist.1993). Under Civ.R. 56, a trial court may

grant summary judgment if it determines: (1) no genuine issues as to any material fact

remain to be litigated; (2) the moving party is entitled to judgment as a matter of law; and

(3) it appears from the evidence that reasonable minds can come to but one conclusion

and viewing such evidence most strongly in favor of the party against whom the motion

for summary judgment is made, that conclusion is adverse to that party. Temple v. Wean

United, Inc., 50 Ohio St.2d 317, 327, 364 N.E.2d 267, 274 (1977).
Richland County, Case No. 2021 CA 0022                                                     5


      {¶21} The record on summary judgment must be viewed in the light most

favorable to the party opposing the motion. Williams v. First United Church of Christ, 37

Ohio St.2d 150, 151, 309 N.E.2d 924 (1974).

      {¶22} The moving party bears the initial responsibility of informing the trial court

of the basis for the motion, and identifying those portions of the record before the trial

court, which demonstrate the absence of a genuine issue of fact on a material element

of the nonmoving party’s claim. Dresher v. Burt, 75 Ohio St.3d 280, 292, 662 N.E.2d 264

(1996). Once the moving party has met the burden, the nonmoving party then has a

reciprocal burden of specificity and cannot rest on the allegations or denials in the

pleadings, but must set forth “specific facts” by the means listed in Civ.R. 56(C) showing

that a “triable issue of fact” exists. Mitseff v. Wheeler, 38 Ohio St.3d 112, 115, 526 N.E.2d

798, 801 (1988).

                                                I.

      {¶23} In Appellant’s First Assignment of Error, Appellant argues the trial court

erred by finding Appellee did not breach the easement by applying the common law

standard. We agree.

      {¶24} An easement is an interest in land of another created by prescription or

express or implied grant, which entitles the owner of the easement to a limited use of the

land in which the interest exists. Myers v. McCoy, 5th Dist. Delaware No. 2004CAE07059,

2005-Ohio-2171, ¶16, citing Alban v. R.K. Company, 15 Ohio St.2d 229, 231, 239 N.E.2d

22 (1968). The owner of the easement is referred to as the dominant estate, and the land

in which the interest exists is called the servient estate. Id. When an easement is granted
Richland County, Case No. 2021 CA 0022                                                  6


by an express grant, the extent and limitations upon the dominate estate’s use of the

land depends upon the language of the granting instrument. Id.

      {¶25} To interpret the terms of a written easement, the court must follow the

ordinary rules of contract construction so as to carry out the intent of the parties as

demonstrated by the language in the contract. Skivolocki v. East Ohio Gas Co., 38 Ohio

St.2d 244, 313, 313 N.E.2d 374 (1974), syllabus, paragraph one. “Generally, courts

presume that the intent of the parties to a contract resides in the language they chose to

employ in the agreement.” Shifrin v. Forest City Ents. Inc., 64 Ohio St.3d 635, 638, 597

N.E.2d 499 (1992). “Common words appearing in a written instrument will be given their

ordinary meaning unless manifest absurdity results, or unless some other meaning is

clearly evidenced from the face or overall contents of the instrument.” Alexander v.

Buckeye Pipe Line Co., 53 Ohio St.2d 241, 374 N.E.2d 146 (1978) paragraph two of the

syllabus. When the terms of the easement are clear and unambiguous, a court cannot

create new terms by finding an intent not expressed in the language used. Id. “When a

term of a contract is determined to be ambiguous, then the determination of what the

actual terms were becomes a question of fact.” Lake Erie Towing v. Troike, 6th Dist. Erie

No. E-05-062, 2006-Ohio-5115, ¶13.

      {¶26} In the case sub judice, the easement agreement requires Appellee to

maintain the easement in a “safe, sanitary, and proper” manner. The trial court held this

standard is meaningless in the context of outdoor asphalt driveways as the term

“sanitary” has no common sense meaning. The trial court describes unsanitary

conditions such as bird droppings, dirt, and oil which do not impair the practical use of
Richland County, Case No. 2021 CA 0022                                                     7


the easement. Even if the trial court finds no application of this term to asphalt driveways,

it may still apply the standard “safe” and “proper.”

      {¶27} The trial court concludes the word proper is too subjective as Appellant and

Appellee urge the trial court to adopt two different definitions of proper. Appellee argued

patching potholes would be proper in the context of maintaining an asphalt driveway.

Appellant argued proper maintenance would be much more extensive, and should be

interpreted to include keeping the easement aesthetically pleasing. As noted in

Alexander, the trial court should apply the common ordinary meaning to the term

“proper.”

      {¶28} The trial court agrees that the term safe can be applied objectively.

However, the trial court then applied the common law standard that Appellant failed to

demonstrate that Appellee abused or misused the easement.

      {¶29} The trial court, by abandoning the easement terms of “safe, sanitary, and

proper” in favor of the common law standard, created a new intent of the agreement not

contemplated in the original easement agreement. The trial court must give the plain

ordinary meaning of the terms “safe,” “sanitary,” and “proper” in the context of

maintaining outdoor paved driveways. If the trial court finds these terms to be ambiguous,

then the determination of the meaning of “safe, sanitary, and proper” becomes a question

of fact to be determined by the finder of fact.

      {¶30} Appellant’s First Assignment of Error is sustained.

                                                  II.

      {¶31} Due to our disposition of Appellant’s First Assignment of Error, we find

Appellant’s Second Assignment of Error to be moot.
Richland County, Case No. 2021 CA 0022                                           8


      {¶32} For the foregoing reasons, the judgment of the Court of Common Pleas of

Richland County, Ohio, is reversed. This matter is remanded for further proceedings

consistent with this opinion.


By: Wise, J.

Baldwin, P. J., and

Gwin, J., concur.



JWW/br 1105